Citation Nr: 0519993	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of malaria


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran is a highly decorated combat veteran with more 
than 23 years of active military service, with retirement 
from service in November 1978.

This matter comes before the Board of Veterans' Appeals 
("Board") from a March 2003 rating decision of the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Atlanta, Georgia, which denied the above claim.  
In January 2005, a hearing was held at the Atlanta RO before 
the undersigned Acting Veterans Law Judge, who was designated 
by the Chairman of the Board to conduct that hearing and 
decide this case.


FINDINGS OF FACT

1.	The duties of the VA to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been satisfied.

2.	There is no competent medical evidence showing the 
veteran currently has residual disability stemming from his 
treatment for malaria.


CONCLUSION OF LAW

Service connection for malaria is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records ("SMRs"); a November 2002 VA examination; 
and his contentions, including those provided at a hearing in 
January 2005.  

In this case, incurrence of malaria during service is 
factually shown.  Review of the SMRs shows the veteran was 
treated for malaria from December 1966 to January 1967.  No 
recurrence or complications were noted.  During hearing 
testimony, the veteran stated that he was infected from 
mosquitoes during a combat operation in Vietnam.  After being 
diagnosed with falciparum malaria, the SMRs confirm that the 
veteran was hospitalized in Qui Nhon and treated with quinine 
for two weeks.  The veteran testified that he declined an 
additional two-week recovery period at Cam Ranh Bay and 
requested that he be returned to duty after learning his team 
had "lost some members."  

However, it is well-settled that in order to be considered 
for service connection, a claimant must have a current 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  In other 
words, treatment for a condition during service is not enough 
upon which to grant service connection; there must currently 
be some residual of that condition.

After filing his claim in December 2002 for service 
connection of in-service malaria, the veteran was advised in 
January 2003 to submit information regarding treatment for 
malaria or residuals thereof.  In response, the veteran 
alleged that he cannot give blood or be an organ donor as a 
result of the malaria he suffered in-service.  

The inability to give blood or donate organs, however, is not 
a recognized disability for purposes of VA compensation.  
Rather, VA compensates veterans for disabilities incurred in 
service that affect earning capacity.  The veteran did not 
submit evidence establishing diagnosis or treatment for any 
recognized malaria residuals and the veteran does not allege 
any other medical condition as a residual.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   In this case, 
he simply does not possess the medical expertise needed to 
state he currently has residuals of malaria.

The Board also acknowledges the treatise-type materials 
submitted by the veteran which state that some types of 
malaria can remain in the bloodstream for years after 
infection.  However, no further treatment or symptoms was 
shown between 1967 and 1978 when the veteran retired from 
service.  At retirement, the veteran did not complain of any 
symptoms that could be associated with malaria and his 
physical examination noted no such symptoms either.  No such 
treatment is shown currently.

The Board has also considered the veteran's allegations that 
he is aware of another service-member who was awarded a 10 
percent disability rating based simply on the fact that he 
was treated for malaria during service, without current 
residuals.  The Board cannot comment on what may have been 
done in other cases; however, each case must be decided on 
its specific facts.

Therefore, service connection for malaria is properly denied.  
The Board concludes that the preponderance of the evidence 
shows the in-service episode malaria was resolved with 
treatment and no current disability or disorder exists as a 
result.
In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine"; however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 ("VCAA"), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
January 2003.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. 
App. Apr. 14, 2005).  Another letter was provided in January 
2004, which again provided full notice of all required 
elements.  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC), the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence of a current 
disability that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the August 2003 
SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's January 2003 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the VA treatment 
records and service medical records.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The veteran reiterated in a January 2005 
Board hearing that he has no current disability related to 
the malaria he contracted in service, nor does he allege any 
recurrent or persistent symptoms of malaria since service 
that would warrant a VA exam.  38 C.F.R. § 3.159 (c)(4).  

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Entitlement to service connection for malaria is DENIED.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


